Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
 Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant’s arguments filed 8/24/2022 have been fully considered.  Applicant’s proposed amendments have not been entered because they are not deemed to place the application in better form for appeal by materially reducing and/or simplifying the issues on appeal.   The proposed amendment directed to a “system” would shift the claimed invention to an invention distinct from the composition/tablets previously examined.  Furthermore, the proposed amendment has not been entered because it would require further search and/or consideration.  The claimed composition has not previously been considered as part of a “system” including “a sanitary pad, a panty liner, a military vest, or a band aid.”  Furthermore, the claimed sensory stimulant composition has not previously required that the composition “is coated with casein”.    Said proposal also raises possible new matter and indefiniteness considerations.  Specifically, it  is not clear 1) if said casein coating is in addition to the casein in the sensory stimulant composition or if casein is only present in the coating, and 2) if the coating is a film applied over a layer of sensory stimulant composition or if the coating is applied to particles/discrete pieces comprising sensory stimulant composition.  It is also unclear how the proposed “system” could comprise tablets of sensory stimulation composition as claimed in claims 7 and 10 and where support for such embodiments is found in the original disclosure.
Applicant’s drawing amendments have been entered and are sufficient to overcome the Drawing Objections of the Final Rejection.
Rejections under 35 U.S.C. § 112

With regards to the rejection of claims 11 and 12 under 35 USC 112 as being indefinite, applicant argues the proposed amendment would cancel said claims and, therefore, overcome the rejection.  Said argument is noted but is not persuasive as said argument is contingent upon the entry of the non-entered amendment.

Rejections under 35 U.S.C. § 103

With regards to the rejection of claims 1-12 under 35 USC 103 as being unpatentable over Chawrai (2016/0128944, 044) in view of Srivastava US 2018/0149402, ‘402), applicant argues the proposed amendment to  the independent claims recite, inter alia, “a sensory stimulant composition positioned on the at least one of the sanitary pad, the panty- liner, the military vest or the band-aid” in combination with “which provides the sensory stimulant composition with a selectivity towards blood, and the sensory stimulant composition produces a temperature drop on a surrounding environment upon exposure to the blood.” Applicant argues these limitations are not met by the cited art.  Said argument is noted but is not persuasive as said argument is contingent upon the entry of the non-entered claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/Primary Examiner, Art Unit 3649